                       Case 19-19628-RAM         Doc 23     Filed 11/03/19     Page 1 of 4
                                      United States Bankruptcy Court
                                      Southern District of Florida
In re:                                                                                 Case No. 19-19628-RAM
Juan Carlos Baralt                                                                     Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113C-1          User: admin                  Page 1 of 2                   Date Rcvd: Nov 01, 2019
                              Form ID: 318                 Total Noticed: 43

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 03, 2019.
db             +Juan Carlos Baralt,    730 East 16 Place,    Hialeah, FL 33010-3237
cr             +Space Coast Credit Union,     c/o Isabel V. Colleran, Esq.,    25 SE Second Ave, Suite 730,
                 Miami, FL 33131-1696
95221904        Bank of America,    PO box 15726,     Wilmington, PA 19686
95221906       +Bankamerica,    4909 Savarese Circle,    Tampa, FL 33634-2413
95221909       +Cbna,   Po Box 6497,    Sioux Falls, SD 57117-6497
95221921       +Jpmcb Hl,    700 Kansas Lane,    Monroe, LA 71203-4774
95221924       +Mercantile Adjustment Bureau,     165 Lawrence Bell Drive, Suite 100,    Buffalo, NY 14221-7900
95221926       +Nationstar/mr Cooper,    8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
95221928       +Rausch, Sturm, Israel, Enerson & Hornik,     5801 Ulmerton Rd, Suite 201,
                 Clearwater, FL 33760-3951
95221929       +Sears/cbna,    Po Box 6217,    Sioux Falls, SD 57117-6217
95221940        Wffnb/eldorado Furnitu,     Cscl Dispute Team N8235-04m,    Des Moines, IA 50306
95221941       +Wilshire Crd,    4909 Savarese Circle Fl1-908-0,    Tampa, FL 33634-2413

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QDMDILLWORTH.COM Nov 02 2019 05:59:00       Drew M Dillworth,    2200 Museum Tower,
                 150 West Flagler St,    Miami, FL 33130-1536
smg             EDI: FLDEPREV.COM Nov 02 2019 05:58:00      Florida Department of Revenue,     POB 6668,
                 Tallahassee, FL 32314-6668
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov Nov 02 2019 03:05:07        Office of the US Trustee,
                 51 S.W. 1st Ave.,    Suite 1204,   Miami, FL 33130-1614
cr             +EDI: RMSC.COM Nov 02 2019 05:59:00      Synchrony Bank,    PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
95221905        EDI: BANKAMER.COM Nov 02 2019 05:59:00      Bank Of America,    Po Box 982238,
                 El Paso, TX 79998
95221907       +EDI: TSYS2.COM Nov 02 2019 05:58:00      Barclays Bank Delaware,     P.o. Box 8803,
                 Wilmington, DE 19899-8803
95221910       +EDI: CITICORP.COM Nov 02 2019 05:59:00      Citibank/cbna,    Po Box 6497,
                 Sioux Falls, SD 57117-6497
95221911       +EDI: CITICORP.COM Nov 02 2019 05:59:00      Citicards Cbna,    Po Box 6217,
                 Sioux Falls, SD 57117-6217
95221912       +EDI: WFNNB.COM Nov 02 2019 05:59:00      Comenity Bank/pttrybrn,     Po Box 182789,
                 Columbus, OH 43218-2789
95221913       +EDI: WFNNB.COM Nov 02 2019 05:59:00      Comenitybank/jcrew,    Po Box 182789,
                 Columbus, OH 43218-2789
95221914       +EDI: WFNNB.COM Nov 02 2019 05:59:00      Comenitybank/mayors,    Po Box 182789,
                 Columbus, OH 43218-2789
95221915       +EDI: WFNNB.COM Nov 02 2019 05:59:00      Comenitybk/williams Vs,     Po Box 182789,
                 Columbus, OH 43218-2789
95221916       +EDI: WFNNB.COM Nov 02 2019 05:59:00      Comenitycap/eldorado,     Po Box 182120,
                 Columbus, OH 43218-2120
95221917       +EDI: WFNNB.COM Nov 02 2019 05:59:00      Comenitycb/zales,    Po Box 182120,
                 Columbus, OH 43218-2120
95221918       +EDI: DISCOVER.COM Nov 02 2019 05:59:00      Discover Fin Svcs Llc,     Pob 15316,
                 Wilmington, DE 19850-5316
95221919       +EDI: CHASE.COM Nov 02 2019 05:59:00      Jpmcb Card,    Po Box 15298,    Wilmington, DE 19850-5298
95221920       +EDI: CHASE.COM Nov 02 2019 05:59:00      Jpmcb Card,    Po Box 15369,    Wilmington, DE 19850-5369
95221922       +E-mail/Text: BKRMailOPS@weltman.com Nov 02 2019 03:04:42       Kay Jewelers,    375 Ghent Rd,
                 Akron, OH 44333-4600
95221923       +EDI: TSYS2.COM Nov 02 2019 05:58:00      Macys/dsnb,    Po Box 8218,    Mason, OH 45040-8218
95221925       +EDI: DAIMLER.COM Nov 02 2019 05:59:00      Mercedes Benz Financia,     P.o. Box 961,
                 Roanoke, TX 76262-0961
95221927       +E-mail/Text: bnc@nordstrom.com Nov 02 2019 03:04:08       Nordstrom/td Bank Usa,
                 13531 E. Caley Ave,    Englewood, CO 80111-6504
95221930       +E-mail/Text: collbknotices@sccu.com Nov 02 2019 03:05:20       Space Coast Credit Uni,
                 8025 N Wickham Rd,    Melbourne, FL 32940-7920
95221931       +EDI: RMSC.COM Nov 02 2019 05:59:00      Syncb/baers Furniture,     C/o Po Box 965036,
                 Orlando, FL 32896-0001
95221932       +EDI: RMSC.COM Nov 02 2019 05:59:00      Syncb/banarepdc,    Po Box 965005,
                 Orlando, FL 32896-5005
95221933       +EDI: RMSC.COM Nov 02 2019 05:59:00      Syncb/brandsmart,    C/o Po Box 965036,
                 Orlando, FL 32896-0001
95221934       +EDI: RMSC.COM Nov 02 2019 05:59:00      Syncb/home Design Nahf,     C/o Po Box 965036,
                 Orlando, FL 32896-0001
95221935       +EDI: RMSC.COM Nov 02 2019 05:59:00      Syncb/jcp,    Po Box 965007,    Orlando, FL 32896-5007
95221936       +EDI: RMSC.COM Nov 02 2019 05:59:00      Syncb/lowes,    Po Box 956005,    Orlando, FL 32896-0001
95221937       +EDI: RMSC.COM Nov 02 2019 05:59:00      Syncb/mc,    Po Box 965005,    Orlando, FL 32896-5005
95221938       +EDI: RMSC.COM Nov 02 2019 05:59:00      Syncb/whitehall,    C/o Po Box 965036,
                 Orlando, FL 32896-0001
95221939       +EDI: CITICORP.COM Nov 02 2019 05:59:00      Thd/cbna,    Po Box 6497,
                 Sioux Falls, SD 57117-6497
                                                                                               TOTAL: 31
                            Case 19-19628-RAM                Doc 23       Filed 11/03/19          Page 2 of 4



District/off: 113C-1                  User: admin                        Page 2 of 2                          Date Rcvd: Nov 01, 2019
                                      Form ID: 318                       Total Noticed: 43


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
95221908          Best Buy/cbna
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 03, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 1, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
                           Case 19-19628-RAM                   Doc 23   Filed 11/03/19          Page 3 of 4

Information to identify the case:
Debtor 1              Juan Carlos Baralt                                           Social Security number or ITIN   xxx−xx−1581
                      First Name   Middle Name   Last Name                         EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Southern District of Florida

Case number: 19−19628−RAM



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

        Juan Carlos Baralt



           November 1, 2019
                                                                   By the court:
                                                                                   Robert A Mark
                                                                                   United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Form 318 (10/01/16)                                          Order of Discharge                                 page 1
                    Case 19-19628-RAM           Doc 23   Filed 11/03/19    Page 4 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
